 THE RED CROSS DRUG COMPANYThe Red Cross Drug CompanyandRetailClerksLocalNo. 1403,RetailClerksInternationalAssociation, AFL-CIO. Case 30-CA-689January 9, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn August 16, 1968, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondentfiled exceptions to the Trial Examiner's Decision,and the General Counsel also filed a supportingbrief.TheUnion filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, and briefs, and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer, except to the extent herein modified.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, ashereinmodified, and orders that the Respondent,The Red Cross Drug Company, Racine, Wisconsin,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:1.Deletefromparagraph2(a)oftheRecommendedOrder the words "establish apreferential hiring list, and."2.Delete paragraph 2(b) of the RecommendedOrder and substitute therefor the following:'We do not adopt the Trial Examiner's recommendation that theRespondent be required to place the names of the laid-off employees of theW ashmgton Avenue store upon a preferential hiring list,and offer thememployment at the other stores when positions for which they are qualifiedbecome available.Inour view,to require a preferential list wouldimproperly impose minimum terms on the bargaining the Respondent isrequired to engage in with the Union85"(b)Make whole the employees of Respondent'sWashington Avenue store for any loss of pay theymay have suffered by reason of the Respondent'sunfair labor practices, in the manner set forth in thesection of this Decision entitled `The Remedy'."3.Delete the language of paragraph 2(c) of theRecommended Order "whose names appear on theaforesaidpreferentialhiring list" and substitute"referred to in paragraph 2(b)."4.Delete from the Appendix the paragraphsreading "WE WILL establish a preferential hiringlist . . ." and"WE WILL notify . ..."TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding, heardbeforeme in Racine, Wisconsin, on May 28, 1968,involves, essentiE.lly, the issue of whether The Red CrossDrug Company' (herein the Company or Respondent)violated Section 8(a)(5) and (1) of the National LaborRelationsAct,asamended (herein called the Act),through its failure to notify and negotiate with RetailClerksLocalNo. 1403, Retail Clerks InternationalAssociation, AFL-CIO (herein the Union), concerning thedecisiontoclose,andeventualclosing,oftheRespondent's Washington Avenue store, the Union havingbeen previously designated as the collective-bargainingrepresentativeof the employees at said store.' TheRespondent, by its duly filed answer, generally admittedthe jurisdictional allegations of the complaint, but deniedthe commission of any unfair labor practices.At the hearing, all parties were represented and wereafforded full opportunity to participate, to examine andcross-examine witnesses, to argue orally and/or to filebriefswith the Trial Examiner. Oral argument waswaived. Posthearing briefs have been filed with the TrialExaminer by counsel for the General Counsel and bycounselfor the Respondent, which have been dulyconsidered.Upon the entire record in this case, I make thefollowing:FINDINGS AND CONCLUSIONS1.BUSINESS OF THE COMPANYThe Respondent, a Wisconsin corporation, is engagedin the operation of a chain of retail drug stores in Racine,Wisconsin, including a store which, prior to November 2,1967, was located at 5415 Washington Avenue in Racine.During the annual period preceding the filing of thechargeherein,whichisarepresentativeperiod,Respondent made sales, through all the retail stores, inexcessof $500,000. In the same period, Respondentpurchased and received goods and materials from pointsoutside the State of Wisconsin, valued in excess of$50,000.'The name of the Company appears as corrected at the hearing Theformer name was RedCrossRexall Drug Stores, Inc. See 169NLRB No.89.The charge was filed by the Union on November 13, 1967, and wasserved on Respondent the same date. The complaint and notice of hearingwas issued on April 9, 1968.174 NLRB No. 17 86DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing facts, which Respondent'sansweradmits, I find that at all times material Respondent hasbeen and is an employer engaged in commerce within themeaning ofSection 2(6) and(7) of the Act.'such closure upon-bargaining unit employees.The soleissueherein is, whether such conduct violated Section8(a)(5) and(1) of the Act,and, if so, what the remedyshould be.II.THE LABORORGANIZATION INVOLVEDRetailClerksLocalNo.1403,RetailClerksInternationalAssociation,AFL-CIO,isalabororganization within the meaning of Section 2(5) of theAct.111.THE ALLEGED UNFAIR LABOR PRACTICESA. Chronology of EventsFollowingcomplaintproceedingsagainsttheRespondent pursuant to Section 10 of the Act (Case30-CA-539), a Trial Examiner of the National LaborRelations Board (hereinafter referred to as the Board)issued his Decision on October'19, 1967. In such decision,the Trial Examiner found and concluded,inter alia,thattheUnion had been at all times since on and afterJanuary 20, 1967, the exclusive representative of allemployees of the Respondentin anappropriate unit forpurposesofcollectivebargaining.The unit foundappropriate is described as follows:Allfull-timeand regular part-time employees atRespondent's store located at 5415 Washington Avenue,Racine,Wisconsin,excludingone storemanager,professionalemployees,guards and supervisors asdefined in the ActThe Trial Examiner further found that at all times sinceon or about January 24, 1967, the Respondent refused torecognize and bargain collectively with the Union as theexclusive representative of its employees in the aforesaidappropriate unit, thereby'violating Section 8(a)(5) and (1)of the Act.On October 24, 1967, the Union wrote to theRespondent'sattorney requesting ameeting for thepurpose of negotiating a collective-bargaining agreement.Two days later, on October 26, the attorney, by letter,advised the Union that the case would be appealed andtherefore the Respondent "would not negotiate until thereis a final determination .114The Board, on February 2, 1968, issued its Decisionand Order (169 NLRB No. 89) in which it overruled theexceptions of the Respondent and adopted the findings,conclusions, and recommendations of the Trial Examinerinallmaterial respects.The record in the instantproceeding reflects that the Respondent intends to requesta review of the Board's Decision and Order in the Courtof Appeals for the Seventh Circuit.B. Statementof the IssuesFollowing the rendition; of the Trial Examiner'sDecision and the' exchange of correspondence between theUnionand the Respondent's attorney hereinabovedescribed, the Respondent closed its Washington Avenuestoreand terminated the employees at that locationwithout prior notice to or bargaining with the Unioneither with respect to the decision to close or the effects of'TheBoardasserted jurisdictionovertheRespondent in Case30-CA-539, reported at 169 NLRB No 89.'The letter(G. C. Exh.3) is actually dated October 26,1968. This is anobvious inadvertence.C. Statement of Facts'The Respondent does not contest the allegation that itcloseditsWashingtonAvenue store on or aboutNovember 2, 1967, without prior notice to or bargainingwith the Union; the Respondent submits that such closurewas impelled by economic conditions over which it had nocontrol, i.e., that the store had been a losing propositionsince its establishment on November 1, 1965, and "therewas nothing the Union could have done, unless it waswilling to underwrite the losses at the store until and if itwas ever able to break even, or make a profit.Management had never heard of such generosity by aunion." (Resp. answer, p. 3).Respondent asserts that the store was originally built aspart of a plan for a large shopping center to be erected bythe landowner on the corner of Washington Avenue andHighwayNo.31inRacine.However,duetocircumstances beyond the control of the Respondent, theshopping center was never completed and following thefirst year of its operation, the Washington store showed aloss of some $30,000. Commencing about the first of theyear, 1967, the Respondent started negotiations with thelandowner seeking cancellation of its 15-year leaseagreement. Such negotiations continued throughout theyear until "in November of 1967 when an agreement wasmade wherein the Company paid [the landowner] apenalty to break the lease of $23,611.92."6 The operatingloss of the Washington Avenue store during its secondyear of operation was set at $24,110.21.The parties stipulated that neither the Union nor theemployees of the store were notified of its closing prior toNovember 2, 1967. It was further stipulated that theRespondent operates four other retail drug stores inRacine within a 5-mile radius of the Washington Avenuestore and that there were lunch counters at two of thosestores.At the time of the closing of the WashingtonAvenue store, there were I1 bargaining unit employees, ofwhich approximately 7 were employed at the lunchcounter at the Washington Avenue store.'With respect to employment of the terminatedWashington Avenue store employees, the record hereinreflects only the statement of the Respondent that "therehas been no prevalent rehiring of those who worked at theWashington Avenue store. One of the part-time employeeswho helped out during the holidays there is helping at oneof the other stores."8Analysis and Concluding FindingsIt is by now well established that when a companysubject to the Act contemplates the closing of part of itsoperations, which will have a significant impact upon thetenure of employment of bargaining unit employees, it isbound to notify and bargain with the designated agent ofsuch employees both respecting the decision and the effect'There wasno oral testimony at the hearing,all findings of fact arebased upon either unopposed allegations in the pleadings,stipulations ofthe parties,or unopposed statements of position by counsel at the hearing.'See Exh"A" attached to Resp.answer, p. 3'Some of the lunch counter employees were part-time employees whoworked after school.'See Exh."A" to Resp.answer, p 1. THE RED CROSSDRUG COMPANYof such closing upon such employees.' As previouslynoted, the Trial Examiner in the prior case found that theUnion had been designated as the exclusive representativefor all employees in the appropriate unit since January 20,1967. Thus the Respondent had practically a whole yearinwhich to notify the Union of its contemplated actionand to bargain with respect to both it and the effect ofsuch contemplated closure on the future employmentopportunities of the employees in the unit. The Company'scontention that "there was nothing the Union could havedone" is clearly no defense. Both the Board and the courtshave recognized that, in comparable situations,unionshavebeenknown to make alternative suggestionsconcerning the need for elimination of unit jobs or at leastpropose "steps that might be taken tominimizethe effectupon employees of the proposedaction."10On the basis of the foregoing facts, in the light of theauthorities above cited, I find and conclude that by failingtonotifyand bargain with the Union concerning thedecision to close the Washington Avenue store and theeffect of such closure on the bargaining unit employees,theRespondent violated Section 8(a)(5) and (I) of theAct.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the followingCONCLUSIONS OF LAW1.The Red Cross Drug Company is an employerengaged in commerce within the meaning of Section 2(6)of the Act.2.RetailClerksLocalNo. 1403, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time employees at the5415 Washington Avenue, Racine, Wisconsin, store of theRespondent, excluding one storemanager,professionalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act4.RetailClerksLocalNo. 1403, Retail ClerksInternational Association, AFL-CIO, was, on January 20,1967,and atalltimes sincehas been, the exclusiverepresentative of the employees in the above-describedunit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By unilaterallyclosing itsWashingtonAvenue,Racine,Wisconsin,store,withoutpriornoticeto,consultationwith, or bargaining with the above-namedlabor organization, thereby failing and refusing to bargain'Thompson Transport Company, Inc.,165 NLRB No 96,McGregorPrinting Corporation,163 NLRB No. 113, and cases cited at fn. 9 thereofThe instant case does not, of course,involve a situation where an employercloses his entire business.Accordingly,Ineed not, and do not, determinethe impact of the Supreme Court's decision inN.L R.B v. DarlingtonMfgCo.. 380,U.S 263,which dealt with that issue See,eg.,OzarkTrailers, Inc.,161 NLRB561, 564-565"Winn-Dixie Stores,Inc,147 NLRB 788, 789, enfd. as modified 361F 2d 512 (CA 5). Contraryto the Respondent's assertions,unions havebeen known to assist managements financially in order to maintainworking opportunities for their members. For example, the AmalgamatedClothingWorkers has for many years maintained its own bank in NewYork and Chicago,which has extended credit to employers.It,along withthe International Ladies'Garment Workers'Union, also offers employersengineering assistanceThe Millinery Workers (formerly the AFL Hatters)more than once. saved jobs for its members by providing financial aid to anemployer.See, e.g.,Seidman"The Union Agenda for Security," inMonthly Labor Review,June, 1963, p 64087collectively with the above-named labor organization astheexclusive representative of the employees in theabove-described unit, the Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the above-described conduct, which therebyinterferedwith, restrained, and coerced its employees inthe exercise of rights guaranteed them in Section 7 of theAct, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.7.The above-described unfair labor practices tend toleadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYIn his brief, counsel for the General Counsel, while notseeking aremedy which would "include the reopening oftheWashingtonAvenuestore,"assertsthatanappropriateremedymust "redress the unfair laborpractices and recreate, to the extent possible, the situationthat would have prevailed but for Respondent's unlawfulconduct." According to the General Counsel, this shouldinclude provisions: (1) that the Respondent be required tobargain not only about the effect of the closing upon unitemployees,butalsoabout the resumption of theoperation; (2) that the Respondent be required to offer allterminated employees immediate and full reinstatement tosubstantially equivalent positionsat remainingstores inthe Racine area, discharging, if necessary, employees hiredatotherstoressubsequent to the closing of theWashington Avenue store; (3) that a preferential hiringlist should be established for those remaining employeesfor whom no work is immediately available; and (4) thatthe employees should be made whole by paying thembackpay from the date of the closing until one of fourconditions are met."The Board has recognized that "In fashioning remediesthe Board must bear in mind that the remedy should `beadapted to the situation that calls for redress,' with a viewtoward `restoring the situation as nearly as possible, tothat which would have obtained but for [the unfair laborpractice]' " (citingPhelps Dodge Corp. v. N.L.R.B.,313U.S. 177, 194).12In fashioning a remedy to the facts of the instant case,Ihave kept in mind that the General Counsel did notallege an 8(a)(3) violation in his complaint, and does notcontend that the closing of the Washington Avenue storewas for other than economic motives. On the other hand,Icannot overlook facts which appear in the record which,inmy view, taint the Respondent's assertion of good faith,and which I have considered in making a determination astowhat constitutes an appropriate remedy in this case.These are: (1) The finding in the previous decision by theTrialExaminer (affirmed by the Board) that "theRespondent completely rejected the collective-bargainingprinciple and that it merely sought an election in order togain time within which to undermine the Union anddissipate itsmajority" ;13 (2) the announcement by the"G C. brief, pp. 1 & 2 The fourconditionsset forthare the same asthose establishedby theBoard inWinn-Dixie Stores,Inc,147 NLRB 788,792, see alsoOzark Trailers,Inc.161NLRB561, 571,Royal Plating andPolishing Co., Inc.,160 NLRB 990, 998.1RRoyalPlating and PolishingCo., Inc, 160 NLRB 990, 997"See sec. III, E, of Trial Examiner's Decision. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent that it will seek review of the Board'sbargaining order in the prior case on the ground that thesingle store unit is inappropriate.This in the face of thefinding in the previous case that the Respondent's answeradmitted that the single store unit was-an appropriate onefor bargaining;and (3)although, as hereinabove pointedout, the Respondent asserts that negotiations with thelandowner concerning the cancellation of the leasecommenced around the first of the year, 1967, there wasno reference by Respondent of its intentions in anycorrespondencewith the Union in January 1967 (seepreviousTrialExaminer'sDecision, section III,A);indeed,according to the Trial Examiner'sDecision, therewas no reference at all made by the Respondent to thiscontemplated event during the Union'scampaign inJanuary, although it would certainly seem reasonable andlikely that Respondent'sofficerswould have indicated toeither the Union or some of Respondent's employees thatsuch an important event as the probable closing of thestorewas in the offing. This, in the context of theRespondent'sother unfair labor practices,renders theannouncement of the closing on November, 2, 1967 -about 2 weeks following the Trial Examiner'sDecision -as slightlymore than simply a fortuitous coincidence.Accordingly,Iagreewith the General Counsel that abackpay order is an appropriate means of remedying8(a)(5) violations of the type involved herein, "even wheresuch violations are unaccompanied by a discriminatoryshutdown of operations.""Iagree with the contention of counsel for the GeneralCounsel that the circumstances of this case do not renderpracticable a remedy which would order the reopening oftheWashington Avenue store.The condition precedent tothe establishment of the store,i.e., the planned shoppingcenter, has apparently been abandoned,the lease has beencanceled, and there is no indication that another store inthe area, absent a shopping center, would be economicallyfeasible.However, I shall,in the light of the authoritiesabove cited,recommend that the Respondent be orderedtobargain collectivelywith the Union concerning thedecision to close such operation as well as with respect tothe effects of such closure on the employees in theabove-described unit.In the absence of an allegation and finding that theclosingoftheWashingtonAvenuestorewasdiscriminatorilymotivated,Ifind no authority for theposition of the General Counsel that the Respondent berequired to offer all terminatedWashingtonAvenueemployees reinstatement to positions at the Respondent'sremaining stores in the Racine area,"discharging, ifnecessary,employees hired at other stores subsequent tothe closing of theWashington Avenue Store."(G.C.brief,p.2)However, I do find appropriate to thecircumstances that Respondent be required to place thenames of the laid-off employees of the WashingtonAvenue store upon a preferential hiring list following thesystem of seniority,ifany, customarily applied to theconductofRespondent'sbusiness,andofferthememployment at the other stores when positions for whichthey are qualified become available.15With respect to backpay, I shall recommend that theRespondent make the discharged employees whole for anyloss of pay they may have suffered as a result of the"Ozark Trailers,Inc.,161NLRB561, 571;Royal Plating and PolishingCo., Inc.,148 NLRB545, 548"CompareMcG regor Printing Corporation,163 NLRB No 113.Respondent's unfair labor practices. The liability for suchbackpay shall cease upon the occurrence of any of thefollowing conditions: (1) Reaching mutual agreement withtheUnion relating to the subjects which Respondent isherein required to bargain about; (2) bargaining to a bonafide impasse, (3) the failure of the Union to commencenegotiationswithin5daysof the receipt of theRespondent's notice of its willingness to bargain with theUnion; or (4) the failure of the Union to bargainthereafter in good faith. Of course, Respondent's backpayobligation to any individual employee would cease whenthat employee is reinstated at one of the remaining stores.' 6Backpay, which shall run from November 2, 1967, untilthe fulfillment of one of the foregoing conditions, shall bebased upon the earnings which the terminated employeeswould normally have received during the applicable periodless any net interim earnings, and shall be computed on aquarterlybasis in the manner set forth in FWWoolworthCompany,90NLRB 289;N.L.R.B. v.Seven-Up Bottling Company of Miami, Inc.,344 U.S.344; with interest thereon,IsisPlumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, it is hereby ordered thatRespondent, The Red Cross Drug Company, its officers,agents, successors, and assigns, shall1.Cease and desist from:(a)Refusing to bargain collectively with Retail ClerksLocal No. 1403, Retail Clerks International Association,AFL-CIO,astheexclusiverepresentativeofitsWashingtonAvenue store employees in the aforesaidappropriate unit, concerning the decision to close theWashington Avenue store and the effects of such closureon such employees.(b)Unilaterally closing any of its stores without priornotice to and bargaining with the collective-bargainingrepresentative,ifany,of employees of such storeconcerning the decision to close and its effects upon suchemployees.(c)Inany like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the above-named Union or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposesofcollectivebargainingorothermutualaidorprotectionasguaranteed in Section 7 of the Act, or to refrain from anyand all such activities, except to the extent that such rightmay be affected by an agreement requiring unionmembership as a condition of employment, as authorizedin Section 8(a)(3) of the National Labor Relations Act, asamended, by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act.(a)Offer to, and upon request, bargain collectively withthe Union concerning the closing and possible resumptionof itsWashington Avenue store, and, failing to reachagreement in this matter, establish a preferential hiringlist,andbargainconcerningtheeffectsupon the"SeeWinn-Dixie Stores,Inc,147 NLRB 788, 792;Royal Plating andPolishingCo., Inc..160 NLRB 990, 998; cf.Ozark Trailers, Inc.,161NLRB 561, 571. THE RED CROSS DRUG COMPANYemployees,in the manner set forth in the section of thisDecision entitled"The Remedy."Ifan understandingshould be reached,embody such understanding in a signedagreement.(b)Make whole those individuals whose names appearon the preferential hiring list, required to be created underparagraph 2(a) above, for any loss ofpay theymay havesufferedby reason of the Respondent'sunfair laborpractices,in the manner set forth in the section of thisDecision entitled"The Remedy."(c)Notify,ifandwhen the operations of theWashington Avenue store are resumed,all the individualswhose names appear on the aforesaid preferential hiringlist if serving in the Armed Forces of the United States oftheirright to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,afterdischarge from the Armed Forces.(d) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary or useful to determine the amount ofbackpay due and the rights of reinstatement under theterms of this Order.(e) Post at its stores in Racine, Wisconsin,copies of theattachednoticemarked"Appendix."i'Copies of saidnotice, on forms providedby theRegional Director forRegion 30, after being duly signed by Respondent'srepresentative,shallbepostedby theRespondentimmediately upon receipt thereof, and be maintained bytheRespondent for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered,defaced,or covered by any other material.(f)Promptly upon receipt from the Regional Directorof copies of the said notice, mail a copy thereof, signed asset forth above, to RetailClerks Local No.1403, RetailClerks International Association,AFL-CIO,and to eachof the employees entitled to backpay hereunder, at his lastknown address, by certified mail.(g)NotifytheRegional Director for Region 30, inwriting, within 20 days from the receipt of this Decision,' gwhat steps the Respondent has taken to comply herewith."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 30,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargam collectively in goodfaithwith Retail Clerks Union Local No. 1403, Retail89Clerks InternationalAssociation,AFL-CIO, as theexclusive bargaining representative of all employees inthe appropriate unit by failing or refusing to bargainwith the above-named labor organization with regard tothe decision to close the Washington Avenue store, andthe effects of such closure upon the employees in theappropriate unit. The appropriateunit is:All full-time and regular part-time employees atthe 5415Washington Avenue, Racine,Wisconsin,store,excluding one store manager, professionalemployees, guards and supervisors as defined in theAct.WE WILL NOT unilaterally close any of our storeswithoutpriornoticetoorbargainingwiththecollective-bargaining representative, if any, concerningsuch decision and the effects thereof.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the appropriateunitin the exercise of their right to self-organization, toform, join,or assistunions, to bargain collectivelythrough representatives of their own choosing, and toengage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from such activities, except to the extentthat such right may be affected by an agreementrequiringunionmembershipasaconditionofemployment, as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended, by theLabor-Management Reporting and Disclosure Act if1959.WE WILL establish a preferential hiring listcontainingthenames of all employees in theappropriate unit laid off as a result of the closing of theWashingtonAvenue store on November 2, 1967,following the system of seniority, if any, customarilyapplied to the conduct of ourbusiness.WE WILL notify the aforementionedunion,and eachlisted employee, of the establishment of such list andthe contents thereof, and WE WILL offer the individualswhose names appear on the aforesaid list jobs for whichthey are qualified, as such jobs become open or maydevelop at either of our other stores in the Racine,Wisconsin, area, or upon reopening of the WashingtonAvenue store (whichever first occurs), before any otherperson is employed.WE WILL make whole the individuals we laid off onNovember 2, 1967, as a result of the closing of theWashington Avenue store, for any loss of pay sufferedby them as the result of failure and refusal to bargainwith the above-named Union concerning the closing oftheWashington Avenue store, with 6 percent interestDatedByTHE RED CROSS DRUGCOMPANY(Employer)(Representative)(Title)Note:We will notify, if and when we resume operationsof the Washington Avenue store, all the individuals whosenames appear on the aforesaid preferential hiring list ifserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, 90DECISIONSOF NATIONALLABOR RELATIONS BOARDdefaced, or covered by any other material.directlywith the Board's Regional Office, Second Floor,If employees have any question concerning this noticeCommerceBuilding,744NorthFourthStreet,or compliance with its provisions, they may communicate - Milwaukee, Wisconsin 53203, Telephone 272-3861